97 F.3d 1445
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Juan M COFIELD, Appellant,v.John O. DESMOND, Trustee, Appellee.
No. 96-1549.
United States Court of Appeals, First Circuit.
Oct. 9, 1996.

Juan M. Cofield on brief pro se.
John O. Desmond on brief pro se.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, CYR and STAHL, Circuit Judges.
PER CURIAM.


1
After carefully reviewing the briefs and the record, we affirm the judgment of the district court for the reasons stated in its Memorandum and Order, dated April 10, 1996.  Simply, appellant Juan M. Cofield has no standing to pursue this appeal, having completely failed to show that he is not insolvent.   See In re El San Juan Hotel, 809 F.2d 151, 154 (1st Cir.1987).


2
Affirmed. Appellant's motion for sanctions is denied.